        Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 1 of 52



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                 §
                                       §
WATSON GRINDING &                      §          CASE NO. 20-30967
MANUFACTURING CO.,                     §
                                       §          (Chapter 11)
      Debtor.                          §


HUMBERTO ARREOLA,                     §
                                      §
         Plaintiff,                   §
                                      §
vs.                                   §
                                      §
WATSON VALVE SERVICES, INC.,          §            ADVERSARY NO. _________
WATSON GRINDING AND                   §
MANUFACTURING CO., KMHJ,              §
LTD., KMHJ MANAGEMENT                 §
COMPANY, LLC, MATHESON TRI-           §
GAS, INC., WESTERN                    §
INTERNATIONAL GAS &                   §
CYLINDERS, INC., ARC                  §
SPECIALTIES, INC., AUTOMATION         §
PLUS, INC., AUTOMATION                §
PROCESS, INC., FIRESTONE              §
CRYOGENICS, INC., FIRESTONE           §
CRYOGENIC EQUIPMENT, INC.,            §
TELEDYNE TECHNOLOGIES, INC.           §
F/K/A DETCON INC., TELEDYNE           §
EXPLORATION COMPANY,                  §
DETCON, INC. D/B/A OLDHAM,            §
TELEDYNE DETCON, INC., 3M             §
COMPANY, TRCC, LLC,                   §
DATAONLINE, LLC, AND                  §
INDUSTRIAL SCIENTIFIC                 §
CORPORATION,                          §
                                      §
         Defendants.                  §




                                          1
        Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 2 of 52



                                         NOTICE OF REMOVAL

        Janet S. Northrup, Chapter 11 Trustee (the “Trustee”) of the Estate of Watson Grinding &

Manufacturing Co. (the “Debtor”), files this Notice of Removal of the state court action styled

Humberto Arreola vs Watson Valve Services, Inc., Watson Grinding and Manufacturing Co., KMHJ, Ltd., KMHJ

Management Company, LLC, Matheson Tri-Gas, Inc., Western International Gas & Cylinders, Inc., Arc

Specialties, Inc., Automation Plus, Inc., Automation Process, Inc., Firestone Cryogenics, Inc., Firestone Cryogenic

Equipment, Inc., Teledyne Technologies, Inc. f/k/a Detcon Inc., Teledyne Exploration Company, Detcon, Inc. d/b/a

Oldham, Teledyne Detcon, Inc., 3M Company, TRCC, LLC, DataOnline, LLC, and Industrial Scientific

Corporation, Cause No. 2020-40208, pending in the 190th Judicial District Court of Harris County, Texas

(the “State Court Action”).

                            I.       Procedural Background and Nature of Suit

        1.       On July 7, 2020, Humberto Arreola (the “Plaintiff”) filed an Original Petition (the

“Original Petition”) against Watson Valve Services, Inc., Watson Grinding and Manufacturing Co.,

KMHJ, Ltd., KMHJ Management Company, LLC, Matheson Tri-Gas, Inc., Western International

Gas & Cylinders, Inc., Arc Specialties, Inc., Automation Plus, Inc., Automation Process, Inc.,

Firestone Cryogenics, Inc., Firestone Cryogenic Equipment, Inc., Teledyne Technologies, Inc. f/k/a

Detcon Inc., Teledyne Exploration Company, Detcon, Inc. d/b/a Oldham, Teledyne Detcon, Inc.,

3M Company, TRCC, LLC, DataOnline, LLC, and Industrial Scientific Corporation, (collectively, the

“Defendants”). In the Original Petition, the Plaintiff asserts claims of negligence and/or gross

negligence, against the Defendants.

        2.       On July 8, 2020, Western International Gas & Cylinders, Inc. and Matheson Tri-Gas,

Inc.’s Crossclaims Against Watson Grinding and Manufacturing Co. and Watson Valve Services, Inc.

was filed.




                                                        2
         Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 3 of 52




         3.     On July 15, 2020, KMHJ, Ltd. and KMHJ Management Company, LLC, filed their

Original Answer.

         4.     On July 16, 2020, Western International Gas & Cylinders, Inc. and Matheson Tri-Gas,

Inc. filed their Original Answer.

         5.     On February 6, 2020 (the “Petition Date”), the Debtor filed its Voluntary Petition

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court for the Southern District of Texas, Houston Division (the

“Chapter 11 Bankruptcy Case”).

                                       II.     Basis for Removal

         6.     This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

         7.     The State Court Action was initiated after the commencement of the Chapter 11 Case.

This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re R.E. Loans,

LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

         8.     Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

         9.     Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

                                                     3
          Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 4 of 52




          10.   This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          11.   The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          12.   Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

          13.   This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

          14.   Upon removal of the State Court Action, the Trustee consents to the entry of final

orders or judgment by the bankruptcy judge.




                                                    4
       Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 5 of 52



                                       IV.    Parties and Notice

       15.       Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 190th Judicial District Court of Harris

County, Texas.

       16.       In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:



 McMillan Firm, P.L.L.C.                              McCoy Leavitt Laskey LLC
 Chance A. McMillan                                   John V. McCoy
 Wayne D. Collins                                     Michael I. Ramirez
 Mathew Mendoza                                       N19 W24200 Riverwood Dr., Suite 125
 440 Louisiana Street, Suite 1200                     Waukesha, WI 53188
 Houston, Texas 77002
                                                      ATTORNEYS FOR WATSON GRINDING &
 The Law Offices of Hilda Sibrian                     MANUFACTURING CO.
 Hilda Sibrian
 846 North Loop                                       Gieger, Laborde & Laperouse L.L.C.
 Houston, Texas 77009                                 Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
 ATTORNEYS FOR PLAINTIFFS                             New Orleans, Louisiana 70139

                                                      ATTORNEYS FOR WATSON VALVE SERVICES,
                                                      INC.
 Greenberg Traurig, LLP                               Jackson Walker L.L.P.
 Mary-Olga Lovett                                     Bruce J. Ruzinsky
 1000 Louisiana St., Suite 1700                       1401 McKinney, Suite 1900
 Houston, Texas 77002                                 Houston, Texas 77010

 Greenberg Traurig, LLP                               The Silvera Firm
 Christopher M. LaVigne                               Robert C. Turner
 2200 Ross Avenue, Suite 5200                         17070 Dallas Parkway, Suite 100
 Dallas, Texas 75201                                  Dallas, Texas 75248

 ATTORNEYS FOR MATHESON TRI-GAS, INC.                 ATTORNEYS FOR KMHJ, LTD. AND KMHJ
 AND WESTERN INTERNATIONAL GAS &                      MANAGEMENT COMPANY, LLC
 CYLINDER, INC.




                                                  5
       Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 6 of 52



                                    V.      Process and Pleadings

       17.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided to this Court.

       18.     In the State Court Action, citations of service were issued on July 8, 2020. No citations

have been returned.

       19.     In accordance with Bankruptcy Rule 9027(c), the Trustee will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Trustee notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.

Dated: July 28, 2020.

                                                       Respectfully submitted,

                                                       JONES MURRAY & BEATTY, LLP

                                                       By: /s/ Ruth Van Meter
                                                       Erin E. Jones
                                                       Texas Bar No. 24032478
                                                       Ruth Van Meter
                                                       Texas Bar No. 20661570
                                                       4119 Montrose Blvd, Suite 230
                                                       Houston, Texas 77006
                                                       Phone: 832-529-1999
                                                       Fax: 832-529-5513
                                                       erin@jmbllp.com
                                                       ruth@jmbllp.com

                                                       PROPOSED SPECIAL COUNSEL FOR JANET
                                                       S. NORTHRUP, CHAPTER 11 TRUSTEE OF
                                                       THE ESTATE OF WATSON GRINDING &
                                                       MANUFACTURING CO.




                                                  6
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 7 of 52




                                           AND

                                    HUGHESWATTERSASKANASE, LLP

                                    By: /s/ Wayne Kitchens
                                    Wayne Kitchens
                                    Texas Bar No. 11541110
                                    Heather McIntyre
                                    Texas State Bar No. 24041076
                                    Total Plaza
                                    1201 Louisiana, 28th Floor
                                    Houston, Texas 77002
                                    Telephone: (713) 759-0818
                                    Facsimile: (713) 759-6834
                                    wkitchens@hwa.com
                                    hmcintyre@hwa.com

                                    PROPOSED COUNSEL FOR JANET S.
                                    NORTHRUP, CHAPTER 11 TRUSTEE OF THE
                                    ESTATE OF WATSON GRINDING &
                                    MANUFACTURING CO.

                                           AND

                                    McCOY LEAVITT LASKEY LLC

                                    By: /s/ Michael I. Ramirez
                                    Michael I. Ramirez
                                    Texas Bar No. 24008604
                                    20726 Stone Oak Parkway, Suite 116
                                    San Antonio, TX 78258
                                    Telephone (210) 446-2828
                                    Fax (262) 522-7020
                                    mramirez@mlllaw.com

                                    COUNSEL FOR WATSON GRINDING &
                                    MANUFACTURING CO.




                                7
       Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 8 of 52



                                     CERTIFICATE OF SERVICE

       I certify that on July 28, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and via first class mail (without
attachments) on a date to be supplemented to the following:

 McMillan Firm, P.L.L.C.                              McCoy Leavitt Laskey LLC
 Chance A. McMillan                                   John V. McCoy
 Wayne D. Collins                                     Michael I. Ramirez
 Mathew Mendoza                                       N19 W24200 Riverwood Dr., Suite 125
 440 Louisiana Street, Suite 1200                     Waukesha, WI 53188
 Houston, Texas 77002
                                                      ATTORNEYS FOR WATSON GRINDING &
 The Law Offices of Hilda Sibrian                     MANUFACTURING CO.
 Hilda Sibrian
 846 North Loop                                       Gieger, Laborde & Laperouse L.L.C.
 Houston, Texas 77009                                 Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
 ATTORNEYS FOR PLAINTIFFS                             New Orleans, Louisiana 70139

                                                      ATTORNEYS FOR WATSON VALVE SERVICES,
                                                      INC.
 Greenberg Traurig, LLP                               Jackson Walker L.L.P.
 Mary-Olga Lovett                                     Bruce J. Ruzinsky
 1000 Louisiana St., Suite 1700                       1401 McKinney, Suite 1900
 Houston, Texas 77002                                 Houston, Texas 77010

 Greenberg Traurig, LLP                               The Silvera Firm
 Christopher M. LaVigne                               Robert C. Turner
 2200 Ross Avenue, Suite 5200                         17070 Dallas Parkway, Suite 100
 Dallas, Texas 75201                                  Dallas, Texas 75248

 ATTORNEYS FOR MATHESON TRI-GAS, INC.                 ATTORNEYS FOR KMHJ, LTD. AND KMHJ
 AND WESTERN INTERNATIONAL GAS &                      MANAGEMENT COMPANY, LLC
 CYLINDER, INC.




                                                        /s/ Ruth Van Meter
                                                        Ruth Van Meter




                                                  8
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 9 of 52




                          EXHIBIT A
                    Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 10 of 52
                                             Harris County Docket Sheet


2020-40208
COURT: 190th
FILED DATE: 7/7/2020
CASE TYPE: Other Injury or Damage

                                        ARREOLA, HUMBERTO
                                       Attorney: MCMILLAN, CHANCE ALLEN

                                                      vs.
                                     WATSON VALVE SERVICES INC


                                              Docket Sheet Entries
             Date          Comment




2020-40208                                                                               Page 1 of 1

190                                                                             7/27/2020 2:16:17 PM
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 11 of 52

               2020-40208 / Court: 190
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 12 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 13 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 14 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 15 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 16 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 17 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 18 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 19 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 20 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 21 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 22 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 23 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 24 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 25 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 26 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 27 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 28 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 29 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 30 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 31 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 32 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 33 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 34 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 35 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 36 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 37 of 52
Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 38 of 52
        Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 39 of 52                             7/8/2020 12:29 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 44347661
                                                                                                            By: Iris Collins
                                                                                                Filed: 7/8/2020 12:29 PM

                                    CAUSE NO. 2020-40208

HUMBERTO ARREOLA                                 §            IN THE DISTRICT COURT OF
                                                 §
      Plaintiff,                                 §
                                                 §
vs.                                              §                HARRIS COUNTY, TEXAS
                                                 §
WATSON VALVE SERVICES, INC.,                     §
WATSON GRINDING AND                              §
MANUFACTURING CO., KMHJ, LTD.,                   §
KMHJ MANAGEMENT COMPANY, LLC,                    §
MATHESON TRI-GAS, INC., WESTERN                  §
INTERNATIONAL GAS & CYLINDERS,                   §
INC., ARC SPECIALTIES, INC.,                     §
AUTOMATION PLUS, INC.,                           §
AUTOMATION PROCESS, INC.,                        §
FIRESTONE CRYOGENICS, INC.,                      §
FIRESTONE CRYOGENIC EQUIPMENT,                   §
INC., TELEDYNE TECHNOLOGIES, INC.                §
F/K/A DETCON INC., TELEDYNE                      §
EXPLORATION COMPANY, DETCON,                     §
INC. D/B/A OLDHAM, TELEDYNE                      §
DETCON, INC., 3M COMPANY, TRCC,                  §
LLC, DATAONLINE, LLC, AND                        §
INDUSTRIAL SCIENTIFIC                            §
CORPORATION                                      §
                                                 §
      Defendants.                                                 190th JUDICIAL DISTRICT
______________________________________________________________________________

  WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-
        GAS, INC.’S CROSSCLAIMS AGAINST WATSON GRINDING AND
         MANUFACTURING CO. AND WATSON VALVE SERVICES, INC.
______________________________________________________________________________

         Defendants / Cross-Claimants, Western International Gas & Cylinders, Inc. (“Western”)

and Matheson Tri-Gas, Inc. (“Matheson” and collectively with Western the “Cross-Claimants”),

hereby file their Crossclaims against Watson Grinding and Manufacturing Co. (“Watson




WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 1
ACTIVE 51337470v1
      Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 40 of 52




Grinding”) and Watson Valve Services, Inc. (“Watson Valve”, and collectively with Watson

Grinding, the “Crossclaim Defendants”) as follows:

                             I.      FACTUAL BACKGROUND

       1.      This litigation arises out of a fire and explosion that occurred in the early-morning

on Friday, January 24, 2020 at the Watson Grinding and Watson Valve facilities (collectively,

the “Watson Facilities”) located in Houston, Texas. The cause of the fire and explosion is

currently unknown.

       2.      Matheson, through its wholly owned subsidiary, Western, supplied polymer grade

propylene to Watson Grinding.

       3.      Plaintiff’s claims against Matheson and Western arise from and relate to the

January 24 fire and explosion that occurred at the Watson Facilities.

       4.      Pursuant to Texas statutory and common law, as well as a June 22, 2017 Product

Supply Agreement between Matheson and Watson Grinding, Cross-Claimants are entitled to

comparative liability, contribution, defense, and indemnity from Watson Grinding and Watson

Valve as set forth below.

                                    II.     CROSSCLAIMS

   A. Comparative Liability and Contribution

       5.      Cross-Claimants deny any and all liability in this litigation and deny Plaintiff’s

allegations. To the degree Cross-Claimants are found liable to Plaintiff or others for damages

caused in whole or in part by any acts or omissions of Watson Grinding relating to the explosion

and fire at the Watson Facilities on January 24, 2020, Matheson and Western are entitled to

contribution from Watson Grinding pursuant to Chapter 33 of the Texas Civil Practice &

WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 2
ACTIVE 51337470v1
       Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 41 of 52




Remedies Code, or as otherwise permitted by Texas statutory and common law, for any

percentage of liability assigned to Cross-Claimants.

        6.      The explosion and fire that is the basis for Plaintiff’s claims in this litigation

occurred at the Watson Facilities. Watson Grinding is or may be liable to Cross-Claimants or

Plaintiff for all or part of Plaintiff’s claims.

        7.      Cross-Claimants deny any and all liability in this litigation and deny Plaintiff’s

allegations. To the degree Cross-Claimants are found liable to Plaintiff or others for damages

caused in whole or in part by any acts or omissions of Watson Valve relating to the explosion

and fire at the Watson Facilities on January 24, 2020, Matheson and Western are entitled to

contribution from Watson Valve pursuant to Chapter 33 of the Texas Civil Practice & Remedies

Code, or as otherwise permitted by Texas statutory and common law, for any percentage of

liability assigned to Cross-Claimants.

        8.      The explosion and fire that is the basis for Plaintiff’s claims in this litigation

occurred at the Watson Facilities. Watson Valve is or may be liable to Cross-Claimants or

Plaintiff for all or part of Plaintiff’s claims.

    B. Indemnity

        9.      Cross-Claimants deny any and all liability in this litigation and deny Plaintiff’s

allegations. To the degree Cross-Claimants are found liable to Plaintiff or others for damages

caused in whole or in part by any acts or omissions of Watson Grinding relating to the explosion

and fire at the Watson Facilities on January 24, 2020, Cross-Claimants are entitled to defense,

indemnity, and to be held harmless by and from Watson Grinding pursuant to the June 22, 2017

Product Supply Agreement, or as otherwise permitted by Texas statutory and common law.

WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 3
ACTIVE 51337470v1
      Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 42 of 52




       10.     Cross-Claimants deny any and all liability in this litigation and deny Plaintiff’s

allegations. To the degree Cross-Claimants are found liable to Plaintiff or others for damages

caused in whole or in part by any acts or omissions of Watson Valve relating to the explosion

and fire at the Watson Facilities on January 24, 2020, Cross-Claimants are entitled to defense,

indemnity, and to be held harmless by and from Watson Valve pursuant to the June 22, 2017

Product Supply Agreement, or as otherwise permitted by Texas statutory and common law.

                                        III.   PRAYER

       WHEREFORE, PREMISES CONSIDERED, Cross-Claimants Matheson and Western

pray that: (1) Watson Grinding’s negligence or comparative fault be submitted to the trier of fact

for consideration for contribution, (2) Watson Valve’s negligence or comparative fault be

submitted to the trier of fact for consideration for contribution, (3) Watson Grinding be held to

defend and indemnify Cross-Claimants for any liability caused by Watson Grinding, (4) Watson

Valve be held to defend and indemnify Cross-Claimants for any liability caused by Watson

Valve and (5) for such other and further relief to which Cross-Claimants may be justly entitled.



                             [Reminder of the page intentionally left blank]




WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 4
ACTIVE 51337470v1
      Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 43 of 52




Date: July 8, 2020
                                                 Respectfully submitted,

                                                 Mary-Olga Lovett
                                                  State Bar No. 00789289
                                                   lovettm@gtlaw.com
                                                 Karl D. Burrer
                                                  State Bar No. 24043584
                                                   burrerk@gtlaw.com
                                                 GREENBERG TRAURIG, LLP
                                                 1000 Louisiana, Suite 1700
                                                 Houston, TX 77002
                                                 Telephone: 713-374-3500
                                                 Facsimile: 713-374-3505

                                                 /s/ Christopher M. LaVigne
                                                 Christopher M. LaVigne
                                                   State Bar No. 24026984
                                                   lavignec@gtlaw.com
                                                 Daniel P. Elms
                                                   State Bar No. 24002049
                                                   elmsd@gtlaw.com
                                                 Samuel G. Davison
                                                   State Bar No. 24084280
                                                   davisons@gtlaw.com
                                                 Sarah-Michelle Stearns
                                                   State Bar No. 24099029
                                                   stearnssa@gtlaw.com
                                                 GREENBERG TRAURIG LLP
                                                 2200 Ross Avenue, Suite 5200
                                                 Dallas, Texas 75201
                                                 Telephone: 214-665-3600
                                                 Facsimile: 214-665-3601

                                                 Attorneys for Western International Gas &
                                                 Cylinders, Inc. and Matheson Tri-Gas, Inc.




WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 5
ACTIVE 51337470v1
      Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 44 of 52




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on all
parties on July 8, 2020 via the Court’s emailing system to all counsel of record.


                                                     /s/ Christopher M. LaVigne
                                                     Christopher M. LaVigne




WESTERN INTERNATIONAL GAS & CYLINDERS, INC. AND MATHESON TRI-GAS, INC.’S CROSSCLAIMS AGAINST
WATSON GRINDING AND MANUFACTURING CO. AND WATSON VALVE SERVICES, INC. - Page 6
ACTIVE 51337470v1
       Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 45 of 52                          7/15/2020 3:26 PM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 44550387
                                                                                                   By: Tammy Tolman
                                                                                            Filed: 7/15/2020 3:26 PM

                                    CAUSE NO. 2020-40208

HUMBERTO ARREOLA,                                         §   IN THE DISTRICT COURT OF
    Plaintiffs,                                           §
                                                          §
 vs.                                                      §
                                                          §
 WATSON VALVE SERVICES, INC.,                             §
 WATSON GRINDING AND                                      §
 MANUFACTURING CO., KMHJ, LTD,                            §
 KMHJ MANAGEMENT COMPANY,                                 §
 LLC, MATHESON TRI-GAS, INC.,                             §
 WESTERN INTERNATIONAL GAS &                              §
 CYLINDERS, INC, ARC SPECIALTIES,                         §
 INC., AUTOMATION PLUS, INC.,                             §     HARRIS COUNTY, TEXAS
 AUTOMATION PROCESS, INC.,                                §
 FIRESTONE CRYOGENICS, INC.,                              §
 FIRESTONE CRYOGENIC                                      §
 EQUIPMENT, INC., TELEDYNE                                §
 TECHNOLOGIES, INC. F/K/A                                 §
 DETCON, INC. TELEDYNE                                    §
 EXPLORATION COMPANY, DETCON,                             §
 INC. D/B/A OLDHAM, TELEDYNE                              §
 DETCON, INC., 3M COMPANY, TRCC,                          §
 LLC, DATAONLINE, LLC, AND                                §
 INDUSTRIAL SCIENTIFIC                                    §
 CORPORATION,                                             §
        Defendants.                                       §      152nd JUDICIAL DISTRCT

                     ORIGINAL ANSWER OF DEFENDANTS
              KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, KMHJ, LTD and KMHJ MANAGEMENT COMPANY, LLC, and subject

to Watson Valve Services, Inc.’s and Watson Grinding and Manufacturing Co.’s bankruptcy

proceedings and Motions to Stay, and any pending Temporary Restraining Orders or Temporary

Injunctions, and files this, their Original Answer to Plaintiffs’ Original Petition and would

respectfully show the court and the parties as follows:




ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                 Page 1
RCT/CJR
      Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 46 of 52




                                                I.

                                     GENERAL DENIAL

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC generally deny each and

every, all and singular, the material allegations in Plaintiffs’ petition and demand strict proof

thereof by a preponderance of the evidence. Defendants hereby enter a General Denial.

                                               II.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert there is a defect

of parties. Defendants did not operate nor manage a manufacturing business or facility in Houston,

Harris County, Texas. Defendants did not own nor operate a business utilizing propylene or other

such chemicals.

                                               III.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert that Defendants

are not liable in the capacity in which they have been sued. Defendants did not operate nor manage

a manufacturing business or facility in Houston, Harris County, Texas. Defendants did not own

nor operate a business utilizing propylene or other such chemicals.

                                               IV.

       Further pleading, Defendants allege the action in question and any resulting damages were

as a result of the acts or omissions of other named parties or entities and Defendants invoke the

provisions of Texas Civil Practice Remedies Code, including but not limited to Chapter 33 and

§33.001; §33.002; §33.003; §33.004; §33.011; §33.012 and §33.013.

                                               V.

       Further pleading, if necessary, Defendants allege and hereby invoke the privileges of

Chapter 41 of the Texas Civil Practice Remedies Code, including but not limited to §41.001;


ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                               Page 2
RCT/CJR
      Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 47 of 52




§41.002; §41.002(a)(b)(c) and (d); §41.003; §41.004; §41.006; §41.007; §41.008; §41.009;

§41.010; §41.011; §41.012 and §41.013.

                                                VI.

       Further pleading, if necessary, in the alternative, Defendants allege that they did not breach

any duty owed to Plaintiffs or any other party and any alleged acts or omissions of Defendants,

KMHJ, Ltd. and KMHJ Management Company, LLC and were not a proximate cause of the

alleged accident in question and the resulting damages.

                                               VII.

       Further pleading, if necessary, in the alternative, Defendants assert all available defenses

under §41.0105 of the Texas Civil Practice Remedies Code; in addition to any other limitation or

law, recovery of medical or healthcare expenses incurred is limited to the amount actually paid or

incurred by or on behalf of Plaintiffs.

                                               VIII.

       Further pleading, Defendants submit Plaintiffs’ claims for punitive damages, exemplary

damages, if any, are limited under the Texas Civil Practice and Remedies Code §41.008 with the

amount of recovery of exemplary or punitive damages not to exceed two times the amount of

economic damages, plus, an amount equal to any non-economic damages found by the jury, not to

exceed the sum of $150,000; or $200,000. See Texas Civil Practice Remedies Code §41.008.

Plaintiffs further may not recover any interests from any award of punitive or exemplary damages.

See Texas Civil Practice Remedies Code §41.007.

                                                IX.

       Further pleading, Defendants argue any award of punitive or exemplary damages is

unconstitutional and that the award of such damages constitutes punishment and violation of the


ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                  Page 3
RCT/CJR
       Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 48 of 52




Eighth Amendment of the United States Constitution. Plaintiffs’ claims for punitive or exemplary

damages violates both the U.S. and Texas Constitutions guaranteeing the right to due process as

provided in the Fifth and Fourteenth Amendments of the United States Constitution, in addition to

Article One, Section Nineteen of the Texas Constitution.

                                                X.

        Further pleading, punitive and exemplary damages violate the double jeopardy clause of

the Fifth Amendment to the United States Constitution. Plaintiffs’ claim for punitive or exemplary

damages also violates Defendants’ right to protection from being subjected to excessive fines, as

provided in Article One, Section Thirteen of the Texas Constitution. Claims for punitive damages

should be separated from compensatory damages in a bifurcated trial. Otherwise, evidence

admissible on the question of punitive damages may inflame and destroy a jury’s assessment of

compensatory damage liability.

        WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiffs recover

nothing of and from Defendants, and Defendants be discharged to go hence without delay and

recover their cost, that Plaintiffs’ claims and/or causes of action be dismissed, and for such other

and further relief to which Defendants, KMHJ, Ltd. and KMHJ Management Company, LLC may

be justly entitled.




ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                 Page 4
RCT/CJR
       Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 49 of 52




                                                   Respectfully submitted,

                                                   THE SILVERA FIRM
                                                   A Professional Corporation

                                                   BY:    /s/ Robert C. Turner
                                                          Robert C. Turner
                                                          State Bar No. 00791831
                                                          17070 Dallas Parkway, Suite 100
                                                          Dallas, Texas 75248
                                                          Telephone (972) 715-1750
                                                          Facsimile (972) 715-1759
                                                          robertturner@silveralaw.com
                                                          notice@silveralaw.com

                                                   ATTORNEYS FOR DEFENDANTS
                                                   KMHJ, LTD., and KMHJ MANAGEMENT
                                                   COMPANY, LLC

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon counsel of record in accordance with the Texas Rules of Civil Procedure on this
the 15th day of July 2020.

Chance McMillan         cam@mcmillanfirm.com    Mary-Olga Lovett        lovettm@gtlaw.com
Wayne Collins           wdc@mcmillanfirm.com    Karl D. Burrer          burrerk@gtlaw.com
Matthew Mendoza         mem@mcmillanfirm.com    Greenberg Traurig, LLP
McMillan Firm, P.L.L.C                          1000 Louisiana, Suite 1700
440 Louisiana Street, Suite 1200                Houston, TX 77002
Houston, TX 77011
                                                Christopher M. LaVigne lavignec@gtlaw.com
Hilda Sibrian          hilda@sibrianlaw.com     Daniel P. Elms         elmsd@gtlaw.com
The Law Offices Of Hilda Sibrian, PC            Samuel G. Davison      davisons@gtlaw.com
846 North Loop                                  Sarah-Michelle Stearns stearnssa@gtlaw.com
Houston, TX 77009                               Greenberg Traurig, LLP
Counsel for Plaintiffs                          2200 Ross Avenue, Suite 5200
                                                Dallas, Texas 75201
                                                Counsel for Defendants Western International Gas
                                                & Cylinder, Inc., and Matheson Tri-Gas, Inc.

                                                          /s/ Robert C. Turner
                                                          Robert C. Turner




ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                               Page 5
RCT/CJR
        Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 50 of 52                               7/16/2020 1:26 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 44580023
                                                                                                         By: Tammy Tolman
                                                                                                  Filed: 7/16/2020 1:26 PM

                                       CAUSE NO. 2020-40208

HUMBERTO ARREOLA                                   §          IN THE DISTRICT COURT OF
                                                   §
      Plaintiff,                                   §
                                                   §
vs.                                                §              HARRIS COUNTY, TEXAS
                                                   §
WATSON VALVE SERVICES, INC.,                       §
WATSON GRINDING AND                                §
MANUFACTURING CO., KMHJ, LTD.,                     §
KMHJ MANAGEMENT COMPANY,                           §
LLC, MATHESON TRI-GAS, INC.,                       §
WESTERN INTERNATIONAL GAS &                        §
CYLINDERS, INC., ARC SPECIALTIES,                  §
INC., AUTOMATION PLUS, INC.,                       §
AUTOMATION PROCESS, INC.,                          §
FIRESTONE CRYOGENICS, INC.,                        §
FIRESTONE CRYOGENIC                                §
EQUIPMENT, INC., TELEDYNE                          §
TECHNOLOGIES, INC. F/K/A DETCON                    §
INC., TELEDYNE EXPLORATION                         §
COMPANY, DETCON, INC. D/B/A                        §
OLDHAM, TELEDYNE DETCON, INC.,                     §
3M COMPANY, TRCC, LLC,                             §
DATAONLINE, LLC, AND INDUSTRIAL                    §
SCIENTIFIC CORPORATION                             §
                                                   §
      Defendants.                                                 190th JUDICIAL DISTRICT
______________________________________________________________________________

           WESTERN INTERNATIONAL GAS & CYLINDERS, INC AND
               MATHESON TRI-GAS, INC.’S ORIGINAL ANSWER
______________________________________________________________________________

         Defendants, Western International Gas & Cylinders, Inc. and Matheson Tri-Gas, Inc.

(collectively, “Defendants”), hereby file their Original Answer as follows:

                                  I.       GENERAL DENIAL

         Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants generally deny

each and every claim and cause of action asserted by Plaintiffs and demand strict proof thereof.



WESTERN INTERNATIONAL GAS & CYLINDERS, INC AND MATHESON TRI-GAS, INC.’S ORIGINAL ANSWER - Page 1
ACTIVE 51495195v1
      Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 51 of 52




                                  II.   REQUEST FOR RELIEF

       WHEREFORE, Defendants Western International Gas & Cylinders, Inc. and Matheson

Tri-Gas, Inc. respectfully request that Plaintiffs take nothing by reason of their suit against

Defendants, and that the Court grant such other and further relief, at law or in equity, to which

Defendants are justly entitled.

Dated: July 16, 2020                              Respectfully submitted,

                                                  Mary-Olga Lovett
                                                    State Bar No. 00789289
                                                    lovettm@gtlaw.com
                                                  GREENBERG TRAURIG, LLP
                                                  1000 Louisiana, Suite 1700
                                                  Houston, TX 77002
                                                  Telephone: 713-374-3500
                                                  Facsimile: 713-374-3505

                                                  /s/ Christopher M. LaVigne
                                                  Christopher M. LaVigne
                                                    State Bar No. 24026984
                                                    lavignec@gtlaw.com
                                                  P. William Stark
                                                      State Bar No. 24046902
                                                      starkb@gtlaw.com
                                                  Samuel G. Davison
                                                    State Bar No. 24084280
                                                    davisons@gtlaw.com
                                                  Sarah-Michelle Stearns
                                                    State Bar No. 24099029
                                                    stearnssa@gtlaw.com
                                                  GREENBERG TRAURIG LLP
                                                  2200 Ross Avenue, Suite 5200
                                                  Dallas, Texas 75201
                                                  Telephone: 214-665-3600
                                                  Facsimile: 214-665-3601

                                                  Attorneys for Defendants Western
                                                  International Gas & Cylinders, Inc. and
                                                  Matheson Tri-Gas, Inc.




WESTERN INTERNATIONAL GAS & CYLINDERS, INC AND MATHESON TRI-GAS, INC.’S ORIGINAL ANSWER - Page 2
ACTIVE 51495195v1
      Case 20-30967 Document 493 Filed in TXSB on 07/28/20 Page 52 of 52




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on all
parties on July 16, 2020 via the Court’s emailing system to all counsel of record.



                                                      /s/ Christopher M. LaVigne
                                                      Christopher M. LaVigne




WESTERN INTERNATIONAL GAS & CYLINDERS, INC AND MATHESON TRI-GAS, INC.’S ORIGINAL ANSWER - Page 3
ACTIVE 51495195v1
